DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2020, and March 9, 2021 were considered by the examiner.




Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some of the combinations described in ¶ 0052, does not reasonably provide enablement for all of the combinations claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Under Boston Univ. v. Everlight Elec. Co., Ltd., 896 F.3d 1357 63-64 (Fed. Cir. 2018). The inquiry is whether the patent’s specification taught one of skill in the art how to make a device without undue experimentation. Further, the courts state that their precedents make clear that the specification must enable the full scope of the claimed invention. Id. at 1364. Looking at the full claim scope there are a plurality of different combinations that can be made. An example of combinations that would require undue experimentation for materials for the film are:
1) InGaZnNX, where X is Mn, Ni, Cr, Fe, Co, Mo, Ta, or Ti.
Making a nitride from the materials of X and Y exceeds the scope of the enabled products as they would require undue experimentation.

	Remarks dated February 2, 2021 by means of RCE filed March 9, 2021
Applicant does not state how the film one of an oxide or nitride film in the remarks. Specifically, Applicant does not state how the film is a nitride. Applicant has enabling support for an oxide such as InGaZnXO, but does not have support for the full scope of the claim because, as stated, Applicant does not have support for InGaZnXN. 
Examiner’s position is that Applicant has not provided written description support such that the full scope of the claim is enabled. As stated this position is consistent with Boston University. Applicant provides no support other than to request reconsideration. Examiner has reconsidered their position, and finds that the disclosure does not support the full scope of the claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9,
The limitation “wherein the film is formed by a reaction between X included in the Cu-X alloy film and an element included in the oxide semiconductor film having conductivity or the insulation film” is indefinite. It is indefinite because Examiner does not understand what “or the insulation film” relates to. Does it relate to the film formed by the reaction, or is it another element, or does it relate to the film being formed of the reaction with the Cu-X alloy, or by some reaction with the insulation film?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0138932 A1) (“Lin”), in view of Takasawa et al. (US 2009/0173945 A1) (“Takasawa”), in view of Ryu et al. (US 7,923,722 A1) (“Ryu”), in view of Yamazaki et al. (US 2011/0012106 A1) (“Yamazaki I”).
Regarding claim 9, Lin teaches at least in figures 2-4F:
a capacitor comprising (detailed below): 
an oxide semiconductor film having conductivity (248; ¶ 0035, where the active layer 240 of the transistor and an electrode of the capacitor 248 can be formed of the same material; ¶ 0033, where 240 can be an oxide semiconductor); 
a first conductive film (268) over the oxide semiconductor film having conductivity (248); 
an insulating film (270) over the oxide semiconductor film (248) and the first conductive film (268); and 
a second conductive film (280) over the insulating film  (270) and overlapping with the oxide semiconductor film (248), 

Lin does not teach:
The first conductive film includes a Cu-X alloy film;

the film interposed between the oxide semiconductor film and the first conductive film;
wherein the film is one of an oxide film and a nitride film, 
wherein the film is formed by a reaction between X included in the Cu-X alloy film and an element included in the oxide semiconductor film having conductivity or the insulation film,
wherein the film includes Y and X,
wherein Y is at least one of In, Ga, and Zn, and
wherein X is Mn, Ni, Cr, Fe, Co, Mo, Ta, or Ti. 

Takasawa teaches, e.g. in figures 1-2c and 9:
the first conductive film (91) includes a Cu-X alloy film (93) and a Cu film (94) over the CuX alloy film (93),
wherein X is Mn, Ni, Cr, Fe, Co, Mo, Ta, or Ti (¶ 0104, 73, 77, and table 5, where X can be Mn, Ni, Cr, Fe, Co, Mo, or Ta).
It would have been obvious to one of ordinary skill in the art to replace the first conductive film of Lin with the first conductive film of Takasawa because first Lin teaches in figure 4D that the source, drain, and capacitor electrodes (262, 264, 268) are all formed at the same time using the same material. ¶ 0045. Second Lin does not teach the material of the above electrodes. However, Takasawa teaches that Cu is a conventionally used low resistive material. ¶ 0003. Further, Takasawa teaches that by using a two layered electrode of Cu/CuX can create better adhesion between the Cu electrode and the layer upon which it is formed. ¶ 0030. Therefore, it would have been obvious to use the two layered electrode structure of Takasawa because informs what is conventionally done in the art and how to improve upon this 

Lin and Takasawa do not teach:
a film on and in contact with the oxide semiconductor film having conductivity; 
the film interposed between the oxide semiconductor film and the first conductive film;
wherein the film is one of an oxide film and a nitride film, 
wherein the film is formed by a reaction between X included in the Cu-X alloy film and an element included in the oxide semiconductor film having conductivity or the insulation film,
wherein the film includes Y and X,
wherein Y is at least one of In, Ga, and Zn, and
wherein X is Mn, Ni, Cr, Fe, Co, Mo, Ta, or Ti. 

Ryu teaches at least in figure 1:
The oxide semiconductor layer (22) can comprise two layers (22a and 22b).
Ryu also teaches that each of the oxide semiconductor layers (22a/22b) can be IGZO (equivalent to GIZO) or the like. Col. 6 at lines 38-44. Further, claim 1, states that the channel can be “a plurality of stacked ZnO-based semiconductor layers”. Examiner understands “or the like” to mean art recognized equivalents. Lin teaches in ¶ 0033 that art recognized equivalents to IGZO can be IZO, ZnO, ZnInO, etc. Examiner understands “a plurality of stacked ZnO-based semiconductor layers to mean that the layers can be different formulations of ZnO oxide semiconductor material. Such that layer 1 can be ZnO and layer 2 can be IGZO. Thus, based upon the teachings of Ryu and Lin it would have been obvious to one of ordinary skill in the art 

Yamazaki I teaches:
The oxide semiconductor can comprise InMO3(ZnO)m, where M can be one or more Ga, Fe, Ni, Mn, or Co, where m>0. ¶ 0021. Therefore, Yamazaki allows for the oxide semiconductor to be InGaFeZnO. This is because M can be GaFe based upon the one or more language of ¶ 0021.
Further, Yamazaki teaches the material of the oxide semiconductor can be the same as taught by Lin: IGZO, or InGaZnO. Compare Yamazaki ¶¶ 0004, 21-22 to Lin ¶ 0041. Based upon this Yamazaki teaches that all the same oxide semiconductor material of Lin, and Ryu, and adds more material, such as InGaFeZnO. Thus, all references evidence the fact that that the above materials for the oxide semiconductor layers are equivalent for the same purpose and are suitable for their intended purpose. MPEP 2144.06-07. Based upon this one of ordinary skill in the art can replace the oxide semiconductor of Lin with the oxide semiconductor of Yamazaki. 

Combining Ryu and Yamazaki I with Lin and Takasawa:
It would have been obvious that the oxide semiconductor used for the transistor and capacitor of Lin could have been a bilayer. This is because the Lin teaches that the bottom electrode of the capacitor is made from the oxide semiconductor layer, and it would have been 
Based upon this the combination of prior art teaches:
a film (Ryu 22b) on and in contact with the oxide semiconductor film having conductivity (Ryu 22a; Lin 248); 
the film (Ryu 22b) interposed between the oxide semiconductor film (Ryu 22a; Lin 248) and the first conductive film (Lin 268);
wherein the film (Ryu 22b) is one of an oxide film and a nitride film (Yamazaki I InMO3(ZnO)m),
wherein the film is formed by a reaction between X included in the Cu-X alloy film and an element included in the oxide semiconductor film having conductivity or the insulation film (This is a product-by-process claim. Under MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Thus, as long as the prior art teaches the final device the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). The analysis of this claim shows the prior art teaching all of the required structure from the process step. Therefore, the prior art teaches the structure implied by this process step),
wherein the film (Ryu 22b) includes Y and X,
wherein Y is at least one of In, Ga, and Zn, and wherein X is Mn, Ni, Cr, Fe, Co, Mo, Ta, or Ti (Yamazaki I InGaFeZnO). 

Regarding claim 10, Takasawa teaches, e.g. in figures 1-2c and 9:
.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0138932 A1) (“Lin”), in view of Takasawa et al. (US 2009/0173945 A1) (“Takasawa”), in view of Ryu et al. (US 7,923,722 A1) (“Ryu”), in view of Yamazaki et al. (US 2011/0012106 A1) (“Yamazaki I”), in light of the evidentiary reference Yamazaki et al. (US 2011/0090183 A1) ("Yamazaki II"),
Regarding claim 12 Lin, and Takasawa do not teach:
wherein a hydrogen concentration of the oxide semiconductor film having conductivity is higher than or equal to 8 x 1019 atoms/cm3.

Evidentiary reference Yamazaki II teaches, e.g. in figure 1B:
A transistor/capacitor structure (figure 1B) as Lin’s (figure 2) Applicant’s (figure 17). Evidentiary reference Yamazaki teaches that when deposits an oxide semiconductor that the hydrogen concentration in the oxide semiconductor is “on the order of 1020 [atoms]/cm3. Therefore, it would have been obvious that if one were to form the oxide semiconductors as taught by Lin, without more, that one would obviously meet this limitation as Yamazaki teaches that this is inherent/obvious in forming oxide semiconductor layers.


Response to Arguments
Regarding 35 USC § 112(a),
Examiner has responded to the arguments in the 35 USC § 112(a) section above. 
Regarding the prior art,
Based upon Applicant’s amendment to the claims, Examiner has discovered new prior art which reads upon said claims.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-5, and 7-8 would be allowable because the structure of the prior art’s capacitor electrode is different than that which is being claimed. For example Lin, cannot be used against claims 1-5, and 7-8 because element 268 does not contact element 264. Which is to say the source/drain of the transistor does not contact the electrode of the capacitor which contacts the oxide semiconductor. A short hand comparison would be that Lin is like a top-gate connection to the capacitor while the current application is like a bottom gate connection to the capacitor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822